— Judgment, Supreme Court, Bronx County, entered on July 14, 1978, dismissing appellant’s petition in an article 78 proceeding without prejudice to the institution of a plenary action, unanimously reversed, on the law and in the exercise of discretion, without costs, the petition is reinstated and the proceeding is converted to an action (CPLR 103, subd [c]) and the petition treated as a complaint therein. The respondent shall serve an answer within 30 days after the service of a copy of the order herein with notice of entry. The petitioner was required to surrender his possessions which he valued at $2,000 to the authorities at Rikers Island, for which he was issued a receipt. He claims his property was either lost or stolen and demands the return thereof. The city does not object to converting this proceeding into an action provided petitioner sets forth his contentions in a clear and concise manner. The essentials of a complaint are contained in these papers. Any additional information required by the city can be acquired through normal discovery procedures. This court should now treat the petition as a complaint in a plenary action. (Matter of Jackson v McCabe, 47 AD2d 730.) If this suit had been brought as an action in the first instance, it appears that it could have been commenced in the Civil Court. "Unless either party can show why jurisdiction does not lie in the Civil Court, the trial court, upon submission of the *828matter, should, on its own motion, transfer the case to the Civil Court”. (Johnson v Werner, 63 AD2d 422, 426.) Concur — Kupferman, J. P., Bloom, Markewich, Yesawich and Ross, JJ.